Appeal from a judgment of Oswego County Court (Hafner, Jr., J.), entered August 3, 2000, which was held by this Court on December 30, 2002, the decision was reserved and the matter was remitted to Oswego County Court for further proceedings in accordance with the memorandum (300 AD2d 1099 [2002]), and said proceedings having been had and terminated.
It is hereby ordered that the judgment so appealed from be *759and the same hereby is unanimously affirmed. Present— Pigott, Jr., P.J., Green, Scudder, Lawton and Hayes, JJ.